Concurring Opinion.
NORTONI, J.
I concur in affirming the judgment on the ground the plaintiff was not injured while the officers and members of the order were acting within the ritual, having received his injury as a result of “horseplay,” which was not part of the ritualistic work. It seems clear to me this cause of action, if any, is against those who inflicted the injury upon him, and not against this defendant, who was in no sense responsible for their conduct áfter the ritualistic work was completed.